DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a standoff positioned between the coaxial connector and the PCB and configured to accurately control deformation of the compressible and conductive component”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-11 include all the limitations of claim 1 and are therefore also allowed.

With regard to claim 13, The prior art of record does not anticipate or render obvious the limitations: “a standoff positioned between the coaxial connector and the PCB and configured to Page 4 of 8accurately control deformation of the compressible and conductive component”, when combined with the rest of the limitations of claim 13.  Claim 13 is therefore allowable.
Claims 14-17 include all the limitations of claim 13 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831